DETAILED OFFICE ACTION

The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA . 

The request filed on 27 July 2022 for a Continued Examination (RCE) under 37 CFR 1.114 based on parent Application No. 15/901,545 is acceptable, and an RCE has been established.  An action on the RCE follows.

Applicant’s amendment filed on 27 July 2022 is acknowledged and entered.  Following the amendment, claims 15 and 34 are cancelled, and claim 14 is amended.    
Currently, claims 14, 21, 23, 25, 27 and 29 are pending, and claims 14 and 25 are under consideration. Claims 21, 23, 27 and 29 remain withdrawn from further consideration as being drawn to a non-elected invention/species. 

Withdrawal of Objections and Rejections:
All objections and rejections of claims 15 and 34 are moot as the applicant has canceled the claims.  
The rejection of claims 14 and 25 under 35 U.S.C. 112(b), as being indefinite is withdrawn in view of applicant’s amendment.

Formal Matters:
Claims
Claim 14 is objected to for the following informalities, appropriate correction is required:
Claim 14 recites “(2) a targeting moiety … on a human IL-1RI and/or IL-1RacP-expressing T cell, wherein the activity of … is restored on cells expressing …”; the following is suggested: “(2) a targeting moiety … on a human IL-1RI and/or IL-IRacP-expressing T cell, wherein the activity of … is restored on the T cell upon binding of the targeting moiety to the marker”.

Rejections under 35 U.S.C. §112:
	The following is a quotation of the first paragraph of 35 U.S.C. 112(a):
(a)  IN GENERAL.—The specification shall contain a written description of the invention, and of the manner and process of making and using it, in such full, clear, concise, and exact terms as to enable any person skilled in the art to which it pertains, or with which it is most nearly connected, to make and use the same,  and shall set forth the best mode contemplated by the inventor or joint inventor of carrying out the invention.

The following is a quotation of the first paragraph of pre-AIA  35 U.S.C. 112:
The specification shall contain a written description of the invention, and of the manner and process of making and using it, in such full, clear, concise, and exact terms as to enable any person skilled in the art to which it pertains, or with which it is most nearly connected, to make and use the same, and shall set forth the best mode contemplated by the inventor of carrying out his invention.

Enablement 
Claims 14 and 25 remain rejected under 35 U.S.C. 112(a) or 35 U.S.C. 112 (pre-AIA ), first paragraph, as failing to comply with the enablement requirement.  The claim(s) contains subject matter which was not described in the specification in such a way as to enable one skilled in the art to which it pertains, or with which it is most nearly connected, to make and/or use the invention, for the reasons of record set forth in the previous Office Actions mailed on 2/20/2020, 6/26/2020, 6/24/2021, and 1/27/2022.   
Applicants argument filed on 27 July 2022 has been fully considered, but is not deemed persuasive for the reasons below.   
At pages 6-7 of the response, the applicant argues that claim 14 is amended to specify that the composition comprises a fusion protein comprising a mutated human IL-1 and a VHH targeting moiety; that, citing MPEP, the mere fact that some experimentation might be required is insufficient to support an enablement rejection; and "[T]he key word is 'undue,' not 'experimentation’”; that here, it is clear that one of skill in the art is not required to perform undue experimentation in order to "identify a suitable targeting moiety", as the Examples of the present application provide sufficient guidance to enable one of skill in the art to practice the claimed invention, for instance, the application guides one of skill in the art through the production of IL-1b fusion proteins and provides proof of concept single domain antibody targeting moieties, which experiment shows that IL-1 activity of selected mutant IL-1-single domain antibody fusion proteins (having reduced binding affinity for its receptor) was restored on cells expressing the targeting moiety targets (Example 2, and Figures 2-5); and that the application provides additional guidance regarding selection of a targeting moiety that is a single domain antibody directed to a marker expressed on a human IL R1 and/or IL-1RacP-expressing T cell: “[I]n view of the important role of IL-1 family members as T- and NK-cell activators, the nanobodies are designed to specifically target IL-1 to T- and NK- cell subsets. More specifically nanobodies targeting CCR6, which are predominantly expressed on Th17 cells as well as nanobodies targeting CD8 on cytotoxic T cells are developed and fused to the members of the IL1-family, preferably IL-1”, thus, one of skill in the art can extrapolate a targeting moiety of the presently claimed invention without undue experimentation. 
This argument is not persuasive for the reasons of record.  Again, while Example 2 shows that the mutated IL-1 has reduced binding affinity to its target receptor, and the targeting moiety restores the activity of the mutated IL-1 by binding to its target receptor on the cell surface via an in vitro assay for measuring NF-B, the targeting antibody used is a nanobody to Her2, which is not in any way related to the presently claimed method of treatment, wherein the targeting antibody is directed to a marker expressed on a human IL-1R1 and/or IL-1RacP-expressing T cell.  Unlike targeting cells such as cancer cells, which purpose is simple, i.e., to kill the cancer cells, when targeting immune cells such as T cells, the potential impact on T cell function must be considered, which is extremely unpredictable; let alone targeting CCR6 (for example), which is expressed on various immune cells such as immature DCs, most B cells, subsets of CD4+ and CD8+ T cells (including Tregs), and NKT cells.  Again, as evidenced by Ben-Sasson et al. (2011) (discussed previously), the reference also acknowledges that if IL-1 acts only on the antigen-stimulated CD4 T cells, much of the toxicity is lost, … if the number of responding T cells were limited, as would be the case in physiologic immunization, we suspect that these side-effects would be markedly diminished; that the challenge is to develop a strategy that would allow IL-1 or some surrogate to be used in such a way that only T cells (or indeed only the responding T cells) were targeted; and an alternative would be to find pharmacologic manner to reproduce the IL-1 effect and to target that effect to the CD4 or CD8 cell populations; and that whether either approach will be feasible will await direct future work (page 124, 2nd column, last paragraph).  Clearly, the targeting moiety (in either way) remains a major challenge for the practical or clinical use, which is not solved by the present invention.  Given the unpredictable nature of the invention, lack of any working example relevant to the claimed method of treatment, and the state of the art indicating that it is challenging to develop a strategy that would allow IL-1 or some surrogate to be used in such a way that only T cells were targeted, and direct future work would be needed; the experimentation required in order to identify a suitable targeting moiety would be undo.  Until then, the claimed method of treatment is not enabled, and mere argument that the experimentation required in order to identify a suitable targeting moiety would not be undo is unpersuasive. 

Written Description 
Claims 14 and 25 remain rejected under 35 U.S.C. 112(a) or 35 U.S.C. 112 (pre-AIA ), first paragraph, as failing to comply with the written description requirement.  The claim(s) contains subject matter which was not described in the specification in such a way as to reasonably convey to one skilled in the relevant art that the inventor or a joint inventor, or for pre-AIA  the inventor(s), at the time the application was filed, had possession of the claimed invention, for the reasons of record set forth in the previous Office Actions mailed on 2/20/2020, 6/26/2020, 6/24/2021, and 1/27/2022.
Applicants argument filed on 27 July 2022 has been fully considered, but is not deemed persuasive for the reasons below.  
At pages 7-8 of the response, the applicant argues that the specification clearly sets forth the claimed fusion protein at pages 1 and 2: “… The targeting is preferably realized by fusion of the modified IL-1 family member cytokine to a targeting moiety, preferably an antibody or antibody-like molecule. …”; and “… The IL-1 mutants have a reduced affinity for their cognate receptors, and hence are unable to efficiently bind and activate their receptors. However, byDB1/ 131705901.2 7 fusing them to a targeting moiety (such as a nanobody) the activity of the mutant IL-1 family member is restored on cells expressing the cell surface target, recognized by the targeting moiety. Because the activation is confined to the selected targeted cell types only, no major systemic toxicity occurs”; and that regarding the targeting moiety specifically, the specification provides ample guidance such that one of skill in the art would understand Applicant had possession of the invention, for example, the targeting moiety is described as being "a protein comprising a binding domain" and can be "any targeting moiety known to the person skilled in the art" (page 5); a "preferred embodiment" of the fusion protein being used "in stimulation of immune response" (page 6); and "T lymphocytes are one of the main IL-1 family target cells and the potentiating effects of in particular IL-1a and IL-1b on the expansion and differentiation of different T cell subsets, in particular CD8+ T cells and Th17 cells have been firmly established" (page 1).   
This argument is not persuasive for the reasons of record.  Once again, "[A] description of what a material does, rather than of what it is, usually does not suffice." Rochester, 358 F.3d at 923; Eli Lilly, 119 at 1568. Instead, the "disclosure must allow one skilled in the art to visualize or recognize the identity of the subject matter purportedly described." Id.  Further, it is unclear as to how “ample guidance” provided by the specification such as that the targeting moiety is "a protein comprising a binding domain" and can be "any targeting moiety known to the person skilled in the art"; and the fusion protein being used "in stimulation of immune response" meets, in any way, the written description requirement under 35 U.S.C. 112(a).  The instant rejection addresses the written description issue, not enablement.  Regarding the targeting moiety, which is critical for the claimed method, the independent claim 14 recites a genus of a targeting moiety that is a VHH directed to a marker expressed on a human IL-1RI and/or IL-1RacP-expressing T cell.  However, as discussed previously, the specification does not disclose a single species that meets the limitations of the claim.  According to MPEP, to determine whether there is sufficient written description, for each claim drawn to a genus: “[T]he written description requirement for a claimed genus may be satisfied through sufficient description of a representative number of species by actual reduction to practice (see i)(A) above), reduction to drawings (see i)(B) above), or by disclosure of relevant, identifying characteristics, i.e., structure or other physical and/or chemical properties, by functional characteristics coupled with a known or disclosed correlation between function and structure, or by a combination of such identifying characteristics, sufficient to show the applicant was in possession of the claimed genus (see i)(C) above). See Eli Lilly, 119 F.3d at 1568, 43 USPQ2d at 1406.” (MPEP 2163, II. 3. (a) ii)).  In the instant case, none of the factors is met by the specification. Therefore, the specification fails to provide adequate written description for the extremely broad genus of the targeting moiety as claimed (with 0 species meeting the limitations of the claims disclosed).
At pages 8-9 of the response, the applicant argues that the claimed composition comprising a fusion protein is not defined by function alone - it calls for not only a specific "mutated human IL-1", but also recites the location and identity of amino acid substitutions, and this is in stark contrast to the facts of the case law cited by the Office; and that the MPEP makes clear that "in the biotech art, if a strong correlation has been established between structure and function, one skilled in the art would be able to predict with a reasonable degree of confidence the structure of the claimed invention from a recitation of its function. Thus, the written description requirement may be satisfied through disclosure of function and minimal structure when there is a well-established correlation between structure and function." MPEP § 2163 (II)(3)(a)(i). 
This argument is not persuasive for the reasons of record.  Once again, the issue is the targeting moiety, which, as written in the claims, represents a broad genus; and the specification discloses 0 species meeting the limitations of the claims.  According to the specification, IL-1 mutants have a reduced affinity for their cognate receptors, and hence are unable to efficiently bind and activate their receptors; but when fused to a targeting moiety, regain their activity on selected cell types by a concentration effect at the cell surface (page 2, last paragraph, for example).  As such, the targeting moiety is critical to the function of the IL-1 mutants, hence, is critical to the claimed method.  Additionally, it is unclear as to how one skilled in the art would be able to predict with a reasonable degree of confidence the structure of the claimed invention from a recitation of its function since no structure for the targeting moiety is ever recited, not even a name of a targeting moiety or a targeted marker, and the specification does not disclose any targeting moiety that meets the limitations of the claims.  Therefore, there is no way for one skilled in the art to predict the structure of the claimed invention.  Even the antibodies targeting a same molecule, CD8, for example (mentioned in the specification, as applicant argued above) can have different structures and distinct functional properties.  As additional evidence, Daniels et al. (J. Exp. Med., 2000, 191 (2): 335-346) demonstrates that different antibodies against CD8 had dramatically different results on multimer binding and T cell activation, specifically, although most anti-CD8 antibodies blocked multimer binding to the T cell, one antibody enhanced specific multimer binding. This enhancement was especially dramatic in the case of multimers containing low-affinity TCR ligands, including TCR antagonists (page 336, 1st column, last seven lines, for example).  Therefore, for the reasons of record and above, one skilled in the art would not conclude that the applicant had possession of the claimed invention at the time the application was filed.  Note: the newly cited reference is merely used to further address applicants arguments, and it is not for sustaining any new ground of rejection.

Conclusion:
No claim is allowed.


Advisory Information:	
All claims are either identical to or patentably indistinct from claims in the application prior to the entry of the submission under 37 CFR 1.114 (that is, restriction would not be proper) and all claims could have been finally rejected on the grounds and art of record in the next Office action if they had been entered in the application prior to entry under 37 CFR 1.114. Accordingly, THIS ACTION IS MADE FINAL even though it is a first action after the filing of a request for continued examination and the submission under 37 CFR 1.114.  See MPEP § 706.07(b). Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action. In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action. In no event, however, will the statutory period for reply expire later than SIX MONTHS from the mailing date of this final action.
 
Any inquiry concerning this communication should be directed to Examiner DONG JIANG whose telephone number is 571-272-0872.  The examiner can normally be reached on Monday - Friday from 9:30 AM to 7:00 PM.  If attempts to reach the examiner by telephone are unsuccessful, the examiner's supervisor, Vanessa Ford, can be reached on 571-272-0857.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.



/DONG JIANG/
Primary Examiner, Art Unit 1646
9/26/22